Citation Nr: 1723698	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, to include as secondary to service-connected diabetes mellitus, type II, and to include as secondary to service-connected renal manifestations of diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1969.  His awards include the Bronze Star Medal, the Vietnam Service Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the September 2015 videoconference hearing, the Veteran testified that he first began receiving treatment for hypertension from the Denver VAMC in 2002.  However, at that time, VA treatment records from the Denver VAMC associated with the evidentiary record began in January 2011.  In its April 2016 remand, the Board directed the AOJ to obtain any outstanding treatment records from the Denver VAMC prior to January 2011.  

In June 2016, the Appeals Management Center (AMC) sent a request to the Denver VAMC for the Veteran's treatment records dated prior to January 2011.  An August 2016 deferred rating decision reported that the appeal was not ready to rate because VAMC records dated prior to January 2011 had not been obtained, and, significantly, noted that the Veteran was entered into the Denver VAMC system in October 2010.  The record does not contain a response from the VAMC indicating that no records dated prior to January 2011 existed.  Furthermore, the VA treatment records from the Denver VAMC are ambiguous as to whether or not the Veteran had received care prior to January 2011.  For instance, in the first entry in the VA treatment records associated with the file, dated in January 2011, a note regarding the Veteran's HGB/alc indicates that he may have had a previous visit. 

Thus, it appears that outstanding VA medical treatment records prior to January 2011 may yet exist that are not associated with the evidentiary record, and the Board finds a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, VA has a heightened obligation to assure that the record is complete with respect to Federal Government records, 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), and VA treatment records are deemed to be constructively of record in proceedings before the Board, Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take steps to determine whether there are outstanding Denver VAMC records prior to January 2011, to include from 2002 forward.  If such records are determined to exist, obtain and associate them with the record.  Any other necessary and appropriate steps to obtain these records should be taken pursuant to 38 C.F.R. § 3.159(c)(2).

If these documents do not exist, are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location.  The Veteran should be afforded the opportunity to furnish such records directly to VA.  38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


